Citation Nr: 9900644	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  97-17 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1979 to 
March 1981.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In August 1998 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


REMAND

Initially, the Board notes that the veterans service medical 
records are not included in the information presently before 
the Board.  In such cases, there is a heightened duty to 
assist the veteran in developing the evidence that might 
support his claim.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992). 

The veteran and his representative claim that an additional 
claims file may exist under the veterans previous social 
security number.  The Board notes that documents in the 
claims file show the veterans service medical records were 
transferred to VA in October 1982; however, the record is 
unclear as to whether the RO searched for the original claims 
file using the previous social security number.  If 
available, the original claims file should be obtained for an 
adequate determination of this issue.  Therefore, the Board 
finds that an additional search is required.

The Board also notes that in his June 1997 substantive 
appeal, the veteran identified psychiatric treatment prior to 
service, including a diagnosis of schizophrenia in 1977.  VA 
medical records dated in March 1981 note that the veteran had 
a 2 month period of hospitalization at age 19 at Ingleside 
Hospital in California.  The records associated with the 
veterans pre-service psychiatric treatment should be 
obtained, if available, and added to the claims file.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The veteran and his representative 
should be allowed to submit additional 
evidence pertinent to the issue on 
appeal.

2.  The RO should request that the 
veteran provide additional information 
and authorization for the release of 
records associated with the psychiatric 
treatment he received prior to service.  
Any records obtained should be added to 
the claims file.

3.  The RO should conduct a search for 
additional VA folders which may be 
maintained under the veterans previous 
social security number.  All search 
attempts should be documented in the 
claims file prior to return to the Board.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veterans 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
